—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered March 25, 1996, convicting him of attempted aggravated assault upon a police officer (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentencing court imposed concurrent sentences on the *507convictions of criminal possession of a weapon in the second and third degrees, and concurrent sentences on each conviction of attempted aggravated assault. The court then directed that the sentences on the weapon possession convictions run consecutively to the sentences imposed on the convictions of attempted aggravated assault. We find that the imposition of consecutive sentences was proper inasmuch as the weapon possession convictions involved separate and distinct acts from the acts supporting the convictions of attempted aggravated assault (see, People v Brathwaite, 63 NY2d 839, 843).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.